Exhibit 10.2


PIPER JAFFRAY COMPANIES
RESTRICTED STOCK AGREEMENT
(Relating to Equity Consideration under the Securities Purchase Agreement
described below)


 
 
Name of Recipient: Michael Frazier
Vesting Schedule pursuant to Section 3: The Shares covered by this Agreement
will vest on the third anniversary of the Date of Issuance as defined below,
subject to the terms of this Agreement.
 
 



This is a Restricted Stock Agreement (“Agreement”) between Piper Jaffray
Companies, a Delaware corporation (the “Company”), and the above-named
individual (the “Recipient”). This Agreement is being entered into by the
Company and Recipient pursuant to that certain Securities Purchase Agreement
(the “Securities Purchase Agreement”), dated November 16, 2015, by and among
Piper Jaffray & Co., Simmons & Company International, and other related
entities. All capitalized terms used but not defined herein shall be defined as
in the Securities Purchase Agreement to the extent defined therein.


The Company and Recipient hereby agree as follows:


Terms and Conditions


1.    Issuance of Restricted Shares.


(a)    The Securities Purchase Agreement contemplates that “Equity
Consideration” consisting of shares of the common stock, par value $0.01 per
share, of the Company, will be issued to the Recipient as of the Closing Date
(the date of such issuance, the “Date of Issuance”) , upon and subject to the
terms and conditions of this Agreement and the Securities Purchase Agreement and
in consideration for the Recipient’s obligations to perform certain consulting
services for the Company under and pursuant to that certain Consulting Agreement
(“Consulting Agreement”), dated as of the date hereof, between Recipient and the
Company. Any and all of such shares, when issued pursuant to the Securities
Purchase Agreement, shall automatically be subject to the restrictions provided
for in this Agreement and are referred to collectively as the “Restricted
Shares” and each as a “Restricted Share.” Recipient and the Company acknowledge
that (1) this Agreement will be binding immediately upon its execution, but,
notwithstanding any provision of this Agreement to the contrary, this Agreement
will not be effective or operative until the Closing Date (except for Section 2,
which shall be effective immediately) and (2) if the Securities Purchase
Agreement is terminated prior to the Closing for any reason whatsoever,
Recipient shall have no right to any Restricted Shares and this Agreement will
not become effective and all of the terms and provisions of this Agreement shall
be null and void.


(b)    The Restricted Shares will be evidenced by a book entry made in the
records of the Company’s transfer agent in the name of Recipient (unless
Recipient requests a certificate evidencing the Restricted Shares). All
restrictions provided for in this Agreement will apply to each Restricted Share
and to any other securities distributed with respect to that Restricted Share or
for which such Restricted Share may be exchanged in connection with a Corporate
Transaction as provided in Section 3(f)(1) of this Agreement. Unless otherwise
expressly permitted by the Company, the Restricted Shares may not (until such
Restricted Shares have vested in Recipient in accordance with all terms and
conditions of this Agreement) be assigned or transferred other than by will or
the laws of descent and distribution and shall not be subject to pledge,
hypothecation, execution, attachment or similar process. Each Restricted Share
will remain restricted and subject to cancellation unless and until that
Restricted Share has vested in Recipient in accordance with all of the terms and
conditions of this Agreement. Each book entry (or stock certificate if requested
by Recipient) evidencing any Restricted Share shall contain such notations or
legends and stock transfer instructions or limitations as specified in Section
10 and as may be determined or authorized by the Company as provided therein. If
a certificate evidencing any Restricted Share is requested by Recipient prior to
vesting of such Restricted Shares, the Company


_____________________________________________________________________________________________________________________
Restricted Stock Agreement (Equity Consideration)        Page 1    





--------------------------------------------------------------------------------




may, in its sole discretion, retain custody of the certificate until vesting and
require, as a condition to issuing a certificate prior to vesting, that
Recipient tender to the Company a stock power duly executed in blank relating to
such custody.


2.    Representations and Warranties related to the Securities Purchase
Agreement. Recipient represents and warrants to the Company, as of the date
hereof and as of the Date of Issuance, as follows:


(a)    Recipient has been provided the opportunity to ask questions and receive
answers concerning the Company and the transaction in which the Restricted
Shares are being issued, and to obtain any other information Recipient deems
necessary to verify the accuracy of the information provided to Recipient; and
has otherwise acquired information about the Company sufficient to reach an
informed and knowledgeable decision to acquire the Restricted Shares. Recipient
is acquiring the Restricted Shares for Recipient’s own account for investment
purposes only and not with a current view to, or for resale in connection with,
any “distribution” thereof for purposes of the Securities Act of 1933, as
amended (the “Securities Act”).


(b)    Recipient is aware of the provisions of Rule 144 promulgated by the
Securities and Exchange Commission (the “SEC”) under the Securities Act, which,
in substance, permits limited public resale of “restricted securities” acquired,
directly or indirectly, from the issuer thereof (or from an affiliate of the
issuer) in a nonpublic offering subject to the satisfaction of certain
conditions.


(c)    Recipient understands that the Restricted Shares have not been registered
under any state, federal, or other securities laws, nor has any prospectus been
filed with respect thereto, and that such shares may not be offered or sold
without compliance with applicable securities laws, whether through registration
of the offer and sale of such shares, the filing of, and obtaining of a final
receipt for, a prospectus in respect of such offer and sale of such shares, or
in reliance upon one or more exemptions from registration or prospectus
requirements available under applicable securities laws.


(d)    Recipient is an “accredited investor” as defined in Rule 501 promulgated
under the Securities Act and, if a citizen or resident of any member state of
the European Union, a “qualified investor” as defined in the Prospectus
Directive. Recipient has such knowledge and experience in financial, tax, and
business matters in general, and investments in securities in particular, that
Recipient is capable of evaluating the merits and risks relating to Recipient’s
acquisition of the Restricted Shares and making an informed investment decision
with respect to such acquisition. Recipient is not subject to any Applicable
Legal Requirement that would prohibit the issuance of or require the
registration of the Restricted Shares.


(e)    Recipient has read this Agreement and has discussed the limitations upon
Recipient’s ability to dispose of the Restricted Shares with Recipient’s own
counsel, to the extent he has felt necessary. Recipient has consulted with his
own counsel and accountant for advice concerning the various legal, tax, and
economic considerations relating to such investment, including the limitations
on trading the Restricted Shares and the resale restrictions imposed by
applicable securities laws, to the extent he has felt necessary. Recipient
acknowledges that neither the Company nor any of its Affiliates has made any
representation regarding any holding periods or other resale restrictions
applicable to the Restricted Shares and that Recipient is solely responsible for
determining what the restrictions are and for compliance therewith. Recipient
understands that the holding period provided by Rule 144 may not begin to run
until the Restricted Shares have fully vested.


(f)    Recipient has an understanding of the financial condition, results of
operations, assets, liabilities, properties and projected operations of the
Company and its Affiliates and, in making his determination to proceed with the
transactions contemplated by this Agreement, Recipient has relied on the
information he deems necessary resulting from his own independent investigation
and verification and the representations and warranties of the Company and its
Affiliates expressly and specifically set forth in the Securities Purchase
Agreement.


Recipient shall immediately notify the Company if any of the representations and
warranties in this Section 2 cease to be true and correct in all respects at any
time prior to the Closing.     


_____________________________________________________________________________________________________________________
Restricted Stock Agreement (Equity Consideration)        Page 2    

--------------------------------------------------------------------------------






3.    Vesting.


(a)    Generally. Subject to the other provisions of this Section 3 and Section
5, the Restricted Shares shall vest as provided for in the Vesting Schedule at
the beginning of this Agreement.


(b)    Event of Death: If Recipient’s Consulting Agreement with the Company or
an Affiliate terminates because of Recipient’s death, then the unvested
Restricted Shares will immediately and automatically vest in full. As used in
this Agreement, “Affiliate” means any entity in which the Company has, directly
or indirectly through one or more intermediaries, a controlling interest or
which has, directly or indirectly through one or more intermediaries, a
controlling interest in the Company, within the meaning of Treasury Regulation §
1.409A-1(b)(5)(iii)(E).


(c)    Event of Disability: If Recipient’s Consulting Agreement with the Company
or an Affiliate terminates because of Recipient’s long-term disability (as
defined in the Company’s long-term disability plan, a “Disability”), then the
unvested Restricted Shares will continue vesting during Recipient’s Disability
period in accordance with the Vesting Schedule in this Agreement. In the event
of Recipient’s death after such Disability but prior to vesting of the
Restricted Shares, the Restricted Shares will immediately and automatically vest
in full.
 
(d)    Termination by Company Other than for Material Breach or Recipient for
Material Breach: If Recipient’s Consulting Agreement with the Company or an
Affiliate is terminated by the Company or an Affiliate in the absence of a
Material Contractor Breach (as defined in the Consulting Agreement), or is
terminated by the Recipient because of a Material Company Breach (as defined in
the Consulting Agreement), then the unvested Restricted Shares shall immediately
and automatically vest in full. For the avoidance of doubt, an election by
either party not to enter into an agreement extending the Initial Term or any
subsequent Term of the Consulting Agreement shall not be considered a
termination of the Consulting Agreement for purposes of this Agreement.
(e)    Termination by Company for Material Breach or Recipient Other than for
Material Breach: If Recipient’s Consulting Agreement with the Company or an
Affiliate is terminated by the Company or an Affiliate because of a Material
Contractor Breach, or is terminated by Recipient in the absence of a Material
Company Breach, then the unvested Restricted Shares shall cease vesting and be
cancelled in accordance with Section 5 of this Agreement. For the avoidance of
doubt, an election by either party not to enter into an agreement extending the
Initial Term or any subsequent Term of the Consulting Agreement shall not be
considered a termination of the Consulting Agreement for purposes of this
Agreement.


(f)    Change in Control: If a Change in Control occurs, then the following
provisions shall apply:
(1)In the event of a Change in Control that is a Corporate Transaction (as
defined in Section 3(f)(4)(C) below), if the corporation resulting from the
Corporate Transaction (as described in Section 3(f)(4)(C) below and referred to
as the ‘‘Surviving Entity’’) continues or assumes this Agreement (with
appropriate adjustments as a result of the Corporate Transaction to the number
and type of securities subject to this Agreement (which shall thereafter be
considered the “Restricted Shares” for purposes of this Agreement) that
preserves the intrinsic value of the Restricted Shares immediately prior to the
effective time of the Corporate Transaction consistent with the treatment of
other shares of the Company’s common stock), then this Agreement shall
automatically continue in effect in accordance with its terms and conditions
(including, for the avoidance of doubt, the provisions relating to vesting,
cancellation, restricted activities and stockholder rights).


(2)If and to the extent that this Agreement is not continued or assumed in
connection with a Corporate Transaction as provided in and pursuant to Section
3(f)(1) above, then the unvested Restricted Shares shall vest in full
immediately and automatically prior to the effective time of the Corporate
Transaction.


_____________________________________________________________________________________________________________________
Restricted Stock Agreement (Equity Consideration)        Page 3    

--------------------------------------------------------------------------------






(3)If a Change in Control other than a Corporate Transaction occurs, then the
unvested Restricted Shares shall vest in full immediately and automatically upon
such Change in Control.


(4)For purposes of this Agreement, a Change in Control shall mean the happening
of any of the following events:


(A)An acquisition (whether directly or indirectly or pursuant to a series of
related transactions) by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (“Exchange
Act”)) (a ‘‘Person’’) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (i) the then
outstanding shares of common stock of the Company (the ‘‘Outstanding Company
Common Stock’’) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the ‘‘Outstanding Company Voting Securities’’); excluding, however,
the following: (w) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company, (x)
any acquisition by the Company, (y) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Affiliate, or
(z) any acquisition pursuant to a transaction which complies with clauses (i),
(ii) and (iii) of Section 3(f)(4)(C);


(B)A change in the composition of the Company’s board of directors (the “Board”)
such that the individuals who, as of the Date of Issuance, constitute the Board
(such Board shall be hereinafter referred to as the ‘‘Incumbent Board’’) cease
for any reason to constitute at least a majority of the Board; provided,
however, that for purposes of this Section 3(f)(4)(B), any individual who
becomes a member of the Board subsequent to the Date of Issuance, whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of those individuals who are members of the
Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) shall be considered as though such individual were a
member of the Incumbent Board; but, provided, further, that any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board shall not be so considered as a member of the
Incumbent Board;


(C)Consummation of a reorganization, merger or consolidation involving the
Company or of a sale or other disposition of all or substantially all of the
assets of the Company (‘‘Corporate Transaction’’); excluding, however, such a
Corporate Transaction pursuant to which (i) all or substantially all of the
individuals and entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 50% of, respectively, the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (other than the Company, any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, 20% or more of,


_____________________________________________________________________________________________________________________
Restricted Stock Agreement (Equity Consideration)        Page 4    

--------------------------------------------------------------------------------




respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed prior
to such Corporate Transaction and was not acquired in anticipation of or
substantially related to such Corporate Transaction, and (iii) individuals who
were members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or


(D)The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
 
(g)    Company Discretion: Notwithstanding any other provision of this Agreement
to the contrary, the Company may, in its sole discretion, declare at any time
that the unvested Restricted Shares, or any portion thereof, shall vest
immediately or, to the extent they otherwise would be cancelled, shall vest in
the numbers and on such dates as the Company may determine in its sole
discretion.


4.    Effect of Vesting. Notwithstanding Section 6 or any other provision in
this Agreement to the contrary, upon the vesting of any Restricted Shares, such
vested Restricted Shares will no longer be subject to cancellation as provided
in Section 5 of this Agreement. Promptly after vesting, the Company will deliver
to the Recipient the Restricted Shares that have vested, as evidenced by a book
entry made in the records of the Company’s transfer agent in the name of
Recipient with a notice of issuance provided to Recipient (unless Recipient
requests a certificate evidencing such Shares).


5.    Cancellation of Unvested Restricted Shares; Recourse for Securities
Purchase Agreement Obligations. If (i) Recipient attempts to pledge, encumber,
assign, transfer or otherwise dispose of any of the Restricted Shares or the
Restricted Shares become subject to attachment or any similar involuntary
process in violation of this Agreement, in each case prior to vesting and except
as permitted by Section 1(b) of this Agreement, or (ii) if Recipient’s
Consulting Agreement with the Company or an Affiliate is terminated by the
Company or an Affiliate because of a Material Contractor Breach or is terminated
by Recipient in the absence of a Material Company Breach (provided however, an
election by either party to not enter into an agreement extending the Initial
Term or any subsequent Term of the Consulting Agreement shall not be considered
a termination of the Consulting Agreement for purposes of this Agreement), or
(iii) if Recipient breaches prior to the vesting of the Restricted Shares any of
the restrictive covenants set forth in Section 6 of this Agreement or Section
3.3 of the Recipient’s Owner Support Agreement, or (iv) any liquidated monetary
Damages recoverable by the indemnified parties under Section 10.1 of the
Securities Purchase Agreement have not been recovered from the Escrow Amount
prior to the vesting of the Restricted Shares, then any Restricted Shares that
have not previously vested (except, in the case of the foregoing clause (iv),
the Restricted Shares shall be cancelled solely to the extent necessary to
satisfy Recipient’s Allocated Share of such Damages and the remaining Restricted
Shares shall not be cancelled) shall cease to vest and shall be cancelled
immediately, Recipient shall thereafter have no right, title or interest
whatsoever in such unvested Restricted Shares, and, if the Company does not have
custody of any and all certificates representing Restricted Shares so cancelled,
Recipient shall immediately return to the Company any and all certificates
representing Restricted Shares so cancelled. Additionally, Recipient will
deliver to the Company a stock power duly executed in blank relating to any and
all certificates representing such cancelled Restricted Shares to the Company in
accordance with the previous sentence or, if such stock power has previously
been tendered to the Company, the Company will be authorized to deem such
previously tendered stock power delivered, and the Company will be authorized to
cancel any and all certificates representing Restricted Shares so cancelled and
to cause a book entry to be made in the records of the Company’s transfer agent
in the name of Recipient (or a new stock certificate to be issued, if requested
by Recipient) evidencing any Restricted Shares that vested prior to cancellation
of unvested Restricted Shares under this Section 5. If the Restricted Shares are
evidenced by a book entry made in the records of the Company’s transfer agent,
then the Company will be authorized to cause such book entry to be adjusted to
reflect the number of Restricted Shares so cancelled. As used herein, “Allocated
Share” means Recipient’s Proportionate Share of the total Equity Consideration.


_____________________________________________________________________________________________________________________
Restricted Stock Agreement (Equity Consideration)        Page 5    

--------------------------------------------------------------------------------






6.    Restricted Activities. In consideration of the issuance of the Restricted
Shares, Recipient hereby agrees to comply with and be bound by the following
restrictive covenants from and after the Closing (each a “Restricted Activity”
and together the “Restricted Activities”):


(a)    Recipient will not, either during the term of the Consulting Agreement or
at any time thereafter, except in connection with the performance of Recipient’s
Consulting Services or other duties for the benefit of the Company, use,
disclose or misappropriate any Company-Confidential Information (as defined
below) unless the Company or an Affiliate consents otherwise in writing.
“Company-Confidential Information” shall have the same meaning as provided in
the Company’s Code of Ethics and Business Conduct, and shall include without
limitation any confidential, secret or proprietary knowledge or information of
the Company or an Affiliate that Recipient has acquired or become acquainted
with during Recipient’s Consulting Agreement with the Company, any employment
with any “Relevant Company” as defined in the Securities Purchase Agreement or
an Affiliate of either;


(b)     Recipient will not, during the term of the Consulting Agreement and
during the Applicable Non-Solicit Period, directly or indirectly, on behalf of
Recipient or any other person (including but not limited to any Talent
Competitor (as defined below)), solicit, induce or encourage any person then
employed, or employed within the 180-day period preceding the Recipient’s
termination, by the Company or an Affiliate to terminate or otherwise modify
their employment relationship with the Company;


(c)    Recipient will not, during the term of the Consulting Agreement and
during the Applicable Non-Solicit Period, on behalf of the Recipient or any
other person (including but not limited to any Talent Competitor (as defined
below)), hire, retain or employ in any capacity any person then employed, or
employed within the 180-day period preceding the Recipient’s termination, by the
Company or any Affiliate;


(d)    Recipient will not, during the term of the Consulting Agreement and
during the Applicable Non-Solicit Period, directly or indirectly, on behalf of
Recipient or any other person (including but not limited to any Talent
Competitor), solicit or otherwise seek to divert any customer, client or account
of the Company or an Affiliate away from engaging in business with the Company
or an Affiliate. For the purpose of this subparagraph, “customer, client or
account” shall include then-current customers, clients or accounts of the
Company or an Affiliate as of the date of Recipient’s termination of employment
with the Company or an Affiliate;


(e)    Recipient will not, during the term of the Consulting Agreement and
during the Applicable Non-Compete Period, without the prior written consent of
the Company or an Affiliate, (x) become a director, officer, employee, partner,
consultant or independent contractor of, or otherwise work or provide services
for, a Talent Competitor doing business in the same geographic or market area(s)
in which the Company or an Affiliate is also doing business, or (y) acquire any
material ownership or similar financial interest in any such Talent Competitor;
for the avoidance of doubt, nothing in this Section 6(e) shall prevent Recipient
from owning a passive investment interest of no more than five percent in a
publicly traded company; and


(f)    Recipient will not, either during the term of the Consulting Agreement or
at any time thereafter, fail to cooperate reasonably with and provide full and
accurate information to the Company and its counsel with respect to any matter
(including any audit, tax proceeding, litigation, investigation or governmental
proceeding) with respect to which Recipient may have knowledge or information,
subject to reimbursement for actual, appropriate and reasonable expenses
incurred by Recipient.


For purposes of this Section 6, a “Talent Competitor” means any corporation,
partnership, limited liability company or other business association,
organization or entity that engages in the investment banking business or
securities brokerage business, including but not limited to investment banks,
sell-side broker dealers, mergers and acquisitions or strategic advisory firms,
merchant banks, hedge funds, private equity firms, venture capital firms, asset
managers and investment advisory firms.


For purposes of this Section 6, a “Applicable Non-Solicit Period” means the
24-month period following the termination of the Consulting Agreement.


_____________________________________________________________________________________________________________________
Restricted Stock Agreement (Equity Consideration)        Page 6    

--------------------------------------------------------------------------------






For purposes of this Section 6, a “Applicable Non-Compete Period” means the
12-month period following the termination of the Consulting Agreement.


For the avoidance of doubt, the obligations of Recipient under this Section 6
shall survive cancellation or vesting of the Restricted Shares and shall
continue in accordance with its terms (including the time limitations set forth
above) however, once vested, such Restricted Shares shall not be subject to
forfeiture or cancellation in any manner whatsoever for a subsequent violation
of such terms, and the obligations of Recipient under this Section 6 shall not
be deemed a lien or restriction on such Restricted Shares. The lapsing of the
restrictions in this Section 6 shall not affect any similar provisions of set
forth in any other agreement, which shall apply in accordance with their terms
in addition to the foregoing provisions.


7.    Stockholder Rights. As of the Date of Issuance, Recipient shall have all
of the rights of a holder the Company’s common stock (including voting rights)
with respect to the Restricted Shares, except as otherwise specifically provided
in this Agreement.


8.    Tax Withholding. The parties hereto recognize that the Company or an
Affiliate may be obligated to withhold federal and state taxes or other taxes
upon the vesting of the Restricted Shares, or, in the event that Recipient
elects under Section 83(b) of the Internal Revenue Code of 1986, as amended from
time to time (together with any regulations promulgated thereunder, the “Code”)
to report the receipt of the Restricted Shares as income in the year of receipt.
Recipient agrees that, at such time, if the Company or an Affiliate is required
to withhold such taxes, Recipient will promptly pay, in cash upon demand (or in
any other manner permitted by the Company), to the Company or an Affiliate such
amounts as shall be necessary to satisfy such obligation. Notwithstanding the
preceding sentence, in the event and to the extent that the Company or an
Affiliate is required to withhold for federal and state taxes or other taxes
upon the vesting of the Restricted Shares then Recipient may, to the extent
permitted by applicable law, satisfy the obligation for the payment of such
taxes by directing the Company to retain Restricted Shares otherwise deliverable
under this Agreement (up to Recipient’s minimum required tax withholding rate)
based upon the then trading market value of such shares. Recipient further
acknowledges that the Company has directed Recipient to seek independent advice
regarding the applicable provisions of the Code, the income tax laws of any
municipality, state or foreign country in which Recipient may reside, and the
tax consequences of Recipient’s death.


9.    Injunctive Relief. In the event of a breach by Recipient of Recipient’s
obligations under this Agreement, including but not limited to a commission by
Recipient of a Restricted Activity as described in Section 6, in addition to
being entitled to exercise all rights granted by law, including recovery of
damages, the Company will be entitled to specific performance of its rights
under this Agreement. Recipient acknowledges that a violation or attempted
violation of the obligations set forth herein will cause immediate and
irreparable damage to the Company, and therefore agrees that the Company shall
be entitled as a matter of right to an injunction, from any court of competent
jurisdiction, restraining any violation or further violation of such obligations
(without posting any bond or other security).




_____________________________________________________________________________________________________________________
Restricted Stock Agreement (Equity Consideration)        Page 7    

--------------------------------------------------------------------------------




10.    Restrictive Legends and Stop-Transfer Orders.


(a)    Legends. Prior to the vesting of the Restricted Shares, the book entry or
certificate representing the Restricted Shares shall contain a notation or bear
the following legends (as well as any other notations or legends required by
applicable corporate and securities laws) noting the existence of the
restrictions and the Company’s rights to reacquire the Restricted Shares set
forth in this Agreement:


“THE SHARES REPRESENTED BY THIS [BOOK ENTRY] [CERTIFICATE] MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE
COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY FEDERAL, STATE OR OTHER SECURITIES LAWS AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED, OR ASSIGNED EXCEPT (i) PURSUANT TO
REGISTRATIONS THEREOF UNDER SUCH LAWS, OR (ii) IF, IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY, THE PROPOSED TRANSFER MAY BE EFFECTED IN
COMPLIANCE WITH APPLICABLE SECURITIES LAWS WITHOUT SUCH REGISTRATIONS.”
Upon request of recipient following the vesting of the Restricted Shares, such
legend may be replaced such that the book entry or certificate representing such
Restricted Shares (x) shall contain a notation or bear a legend noting that such
Restricted Shares have not been registered under any federal, state or other
securities laws and the corresponding limitations on transfer as summarized
above, but (y) shall no longer contain any legend that such Restricted Shares
are subject to the terms of this Agreement.
(b)    Stop-Transfer Notices. Recipient agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


(c)    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Restricted Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of the Restricted Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom the Restricted Shares shall have been so
transferred.


11.    No Promise of Future Awards or Employment. Recipient acknowledges that
this Agreement issues restricted stock to Recipient, but does not impose any
obligation on the Company to make any future grants or issue any future awards
to Recipient. This Agreement shall not give Recipient a right to employment with
the Company or any other rights beyond those expressly provided in the
Consulting Agreement, and the Company may terminate the Consulting Agreement for
any reason in accordance with its terms, and otherwise deal with Recipient
without regard to this Agreement.


12.    Binding Effect. This Agreement shall be binding in all respects on the
heirs, administrators, representatives, executors and successors of Recipient,
and on the Company and its successors and assigns.


13.    Choice of Law. This Agreement and the relationship between the parties
shall be governed by the laws of the State of Delaware, without giving effect to
choice-of-law principles. The parties hereto hereby agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement, the Securities Purchase
Agreement or the transactions contemplated hereunder or thereunder shall


_____________________________________________________________________________________________________________________
Restricted Stock Agreement (Equity Consideration)        Page 8    

--------------------------------------------------------------------------------




NOT be subject to arbitration of any nature whatsoever, notwithstanding any
arbitration provision applicable to the Consulting Agreement between the
Recipient and the Company or its Affiliates.


14.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTACT, TORT, OR OTHERWISE) ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


15.    Modification.  In the event that any one or more of the Restricted
Activities described in Section 6 above shall be held to be unenforceable,
invalid or illegal for any reason including, but not limited to, being
excessively broad as to duration, geographical scope, activity or subject, such
restriction shall be construed or modified by limiting and reducing it, so as to
provide the Company with the maximum protection of its business interests and
the intent of the parties as set forth herein and yet be valid and enforceable
under the applicable law as it shall then exist.  If any such restriction held
to be unenforceable, invalid or illegal cannot be so construed or modified, such
finding shall not affect the enforceability of any of the other restrictions
contained herein.
16.    Entire Agreement. This Agreement, the Securities Purchase Agreement and
the other documents referenced herein or therein together set forth the entire
agreement and understanding of the parties hereto with respect to the issuance
and sale of the Restricted Shares and supersede all prior agreements,
arrangements, plans, and understandings relating to the issuance and sale of the
Restricted Shares.


17.    Amendment and Waiver. This Agreement may be amended, modified, or
canceled only by a written instrument executed by the parties. No term or
condition of this Agreement shall be deemed to have been waived, nor shall there
be any estoppel to enforce any provision of this Agreement, except by a
statement in writing signed by the party against whom enforcement of the waiver
or estoppel is sought.  Any written waiver shall not be deemed a continuing
waiver unless specifically stated, shall operate only as to the specific term or
condition waived, and shall not constitute a waiver of such term or condition
for the future or as to any other act other than that specifically waived.


18.    Acknowledgement of Voluntary Election; Fairness. By executing this
Agreement, Recipient acknowledges his or her voluntary election to receive and
accept the Restricted Shares subject to all of the terms and conditions set
forth in this Agreement, and agrees to be bound thereby, including, without
limitation, the terms and conditions specifying the circumstances under which
the Restricted Shares shall cease to vest and shall be cancelled. Recipient
further acknowledges and agrees that such terms and conditions are fair and
reasonable in light of the circumstances under which the Restricted Shares are
being issued.


[Signature Page Follows]


_____________________________________________________________________________________________________________________
Restricted Stock Agreement (Equity Consideration)        Page 9    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Recipient has executed this Agreement as of the date first
set forth above.




IMPORTANT ACKNOWLEDGEMENT: By signing this Agreement, Recipient voluntarily
elects to receive and accept the Restricted Shares subject to all of the terms
and conditions set forth in this Agreement, and specifically acknowledges and
agrees that the Restricted Shares may cease to vest and be cancelled under
certain circumstances, as specified in Section 5. Recipient also acknowledges
and agrees that such terms and conditions are fair and reasonable under the
circumstances.






RECIPIENT




/s/ Michael Frazier
Michael Frazier






_____________________________________________________________________________________________________________________
Restricted Stock Agreement (Equity Consideration)        



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
set forth above.




PIPER JAFFRAY COMPANIES




By    /s/ Andrew S. Duff
Its: Chairman and Chief Executive Officer










_____________________________________________________________________________________________________________________
Restricted Stock Agreement (Equity Consideration)        

